PER CURIAM.
We are of the opinion that none of the exceptions were well taken. The objection on page 5 of the stenographer’s minutes appears to have been made after the question had been asked and answered; and, moreover, under the circumstances disclosed by the evidence in the case, the plaintiff was entitled to recover, as one of the elements of the damages sustained by him, the amount paid by him fot a wagon to take the place of the wagon destroyed by the defendant. The evidence warrants the finding of the justice. Judgment affirmed, with costs.